Citation Nr: 1751404	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  16-33 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for a traumatic brain injury (TBI).  

2.  Entitlement to an initial compensable rating for posttraumatic headaches.  

3.  Entitlement to a rating in excess of 20 percent for residuals of a left ankle fracture.  

4.  Entitlement to service connection for an acquired psychiatric disability.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a rating in excess of 20 percent for a left ankle disability being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the entire period under appeal, the Veteran's residuals of a TBI disability has been manifested by no more than Level 0 impairment of any cognitive function.

2.  The Veteran's posttraumatic headaches have not been manifested by characteristic prostrating attacks averaging one in two months over the last several months.

3.  The Veteran does not have an acquired psychiatric disorder that was caused or aggravated by his service.




CONCLUSIONS OF LAW

1.  Criteria for entitlement to a compensable rating for residuals of a TBI have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7; 4.124a, Diagnostic Code 8045 (2017).

2.  Criteria for an initial compensable rating for posttraumatic headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2017).

3.  Criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been associated with the claims file.  The Veteran declined to appear for a hearing before the Board.  

The Veteran was also provided with VA examinations which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded the opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

With regard to the claims for entitlement to service connection for an acquired psychiatric disorder, while a VA examination was not provided, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  In this case, with regard to an acquired psychiatric disorder, the Veteran contends that he has an acquired psychiatric disorder related to service but he did not provide any information relating to any psychiatric treatment or symptoms in service.  The Veteran has not claimed a continuity of symptoms of the disorder since service.  As such, the Veteran's lay statements are insufficient to trigger VA's duty to provide an examination with opinion.  See Waters, 601 F.3d 1274. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

At a June 2015 VA examination, the Veteran was noted to have a history of an automobile accident in service which fractured his orbital socket in 1963.  In 1967, while using a power rifle that hit the orbit, he developed headaches, eye watering, and facial pain.  The Veteran was assessed with fractured facial bones with chronic headaches.  Clinical evaluation revealed that the Veteran did not have any complaints of impairment of memory, attention, concentration, or executive functions.  The Veteran's judgment was normal and his social interaction was routinely appropriate.  He was always oriented to person, time, place, and situation, motor activity was normal, and visual spatial orientation was normal.  He reported no subjective symptoms.  No neurobehavioral effects were reported.  The Veteran was able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language.  He had normal consciousness.  The Veteran endorsed headaches as a residual of the head injury.  The Veteran was noted to have scars related to the head injury but none were painful and/or unstable and the total area was less than 39 square centimeters (6 square inches).  The examiner concluded that there were no other significant diagnostic test findings and/or results.  

At a June 2015 VA headaches examination, the Veteran was diagnosed with posttraumatic headaches.  The Veteran reported that he did not take any medication for his headaches.  The Veteran endorsed pulsating or throbbing head pain with light and sound sensitivity lasting one to two days on the right side of the head.  The Veteran denied characteristic prostrating attacks of migraine headache pain, very frequent prostrating and prolonged attacks of migraine headache pain, prostrating attacks of non-migraine headache pain, and very frequent prostrating and prolonged attacks of non-migraine headache pain.  

TBI

Historically, the Veteran submitted a claim of entitlement to service connection for a TBI in March 2015.  In a July 2015 rating decision, the Veteran was granted entitlement to service connection for a TBI and assigned a noncompensable rating effective March 6, 2015.  The Veteran disagreed with the rating assigned and this appeal ensued.  

Diagnostic Code 8045 provides for the evaluation of TBI.  38 C.F.R. § 4.124a (2017).  Under Diagnostic Code 8045, there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day.  Adjudicators are to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a.

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Adjudicators are to evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, they are to separately evaluate any residual with a distinct diagnosis that may be evaluated under another Diagnostic Code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  38 C.F.R. § 4.124a.

Adjudicators are to evaluate emotional/behavioral dysfunction under 38 C.F.R. 
§ 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, they are to evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a.

Adjudicators are to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate Diagnostic Code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  38 C.F.R. § 4.124a.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, adjudicators are to evaluate under the most appropriate Diagnostic Code. Adjudicators are to evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  38 C.F.R. § 4.124a.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total".  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than total," since any level of impaired consciousness would be totally disabling.  Adjudicators are to assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," adjudicators are to assign the overall percentage evaluation based on the level of the highest facet as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  38 C.F.R. § 4.124a.

The evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately.

The June 2015 VA examination report reflects that the Veteran has a history of an automobile accident in service which fractured his orbital socket.  On clinical evaluation, the VA examiners observed no evidence of impairment of memory, attention, concentration, executive functions, judgment, social interaction, orientation, motor activity, vision, neurobehavioral, communication, or consciousness.  The VA examiner diagnosed the Veteran with a TBI but found that the Veteran's only residuals were headaches which have been separately rated.   

Turning to the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table, the Board notes that each facet was addressed in the VA TBI examination.  The first facet is memory, attention, concentration and executive functions.  A level of severity of "0" has been assigned for the memory, attention, concentration, and executive functions facet, indicating that there was no evidence of impairment on clinical evaluation.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of mild impairment of memory, attention, concentration, or executive functions.

A level of severity of "0" has been assigned for the judgment facet, indicating that the examiner found evidence of normal judgment.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of mildly impaired judgment, including symptoms such as impairment for complex or unfamiliar decisions, occasional inability to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  The Veteran's judgement was evaluated as intact during the pendency of the appeal. 

A level of severity of "0" has been assigned for the social interaction facet, indicating that the examiner found evidence of normal judgment.  A higher level of severity of "1" is not warranted unless social interaction is occasionally inappropriate.  There was no evidence of inappropriate behavior on clinical evaluation by the VA examiner.  Rather, his behavior was considered appropriate during the pendency of the appeal.  The Board finds that a higher level of severity of "1" for social interaction has not been shown by the evidence of record. 

A level of severity of "0" has been assigned for the orientation facet, indicating that the examiner found evidence that the Veteran was oriented to person, time, place, and situation.  He was evaluated as alerted and oriented during clinical evaluation by the VA examiner.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as occasional disorientation to one of the four aspects (person, time, place, situation) of orientation.

A level of severity of "0" has been assigned for the motor activity (with intact motor and sensory system) facet, indicating normal motor activity.  A higher level of severity of "1" is not warranted unless an examiner finds that motor activity is normal most of the time, but mildly slowed at times due to apraxia (in ability to perform previously learned motor activities.  There is no finding of motor impairment during the pendency of the appeal. 

A level of severity of "0" has been assigned for the visual spatial orientation facet, indicating that the examiners found such orientation is normal.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of mild impairment, including occasionally getting lost in unfamiliar surroundings, having difficulty reading maps or following directions, and being unable to use assistive devices such as GPS.  There is no finding of visual spatial orientation impairment during the pendency of the appeal.

A level of severity of "0" is assigned for subjective symptoms facet that do not interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  The Veteran has not asserted that he has subjective complaints associated with his residuals of TBI that interfered with his activities of daily living as well as his work and familial relationships.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living, or work, family, or other close relationships. 

A level of severity of "0" has been assigned for the neurobehavioral effects facet, indicating that the examiner found no neurobehavioral impairment.  A higher level of severity of "1" is not warranted unless an examiner finds one or more neurobehavioral effects. 

A level of severity of "0" has been assigned for the communication facet, indicating that the examiner found evidence that the Veteran is able to communicate by spoken and written language (expressive communication), and comprehend spoken and written language.  A higher level of severity of "1" is not warranted unless an examiner finds comprehension or expression, or both, of either spoken language or written language that is only occasionally impaired, and that the veteran can communicate complex ideas. 

Finally, for the entire period on appeal, the evidence does not indicate that the Veteran experienced a persistently altered state of consciousness, such as a vegetative state, minimally responsive state, or coma.  Therefore, he does not meet a total disability rating due to his state of consciousness.

In conclusion, at no point during the appeal has the evidence indicated that a compensable rating is warranted for the Veteran's TBI under Diagnostic Code 8045.   Using the table to evaluate cognitive impairment, the Veteran's residuals have not been rated as any more than at a level "0" impairment at any point during the appeal.  Using the table to evaluate subjective symptoms, the Veteran's TBI residuals have not been characterized as any more severe than a level "0."  An assigned value of "0" yields a noncompensable evaluation, and only one evaluation may be assigned for all of the applicable facets under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  Therefore, an increased rating is not warranted, and the noncompensable evaluation currently assigned for the Veteran's TBI is most appropriate for the entire period under consideration.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Headaches

Historically, the Veteran submitted a claim of entitlement to service connection for a TBI in March 2015.  In a July 2015 rating decision, the Veteran was granted entitlement to service connection for posttraumatic headaches as a residual of the TBI and assigned a noncompensable rating effective March 6, 2015.  The Veteran disagreed with the rating assigned and this appeal ensued.  


Diagnostic Code 8100 provides a 0 percent rating for migraine headaches which are characterized by less frequent attacks.  A 10 percent rating is assigned for migraine headaches which are characterized by prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on average once a month over the last several months.  A 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Having reviewed the relevant evidence, the Board finds that the evidence shows that the Veteran's headaches have not been characterized by prostrating attacks averaging one in two months over the last several months at any time during the appeal period at issue.  As such, the Board finds that a compensable rating is not warranted at any time during the appeal period at issue and the claim for an increased rating is denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection - Acquired Psychiatric Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).   Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Historically, the Veteran submitted a claim of entitlement to service connection for an acquired psychiatric disorder in March 2015.  The claim was denied in a July 2015 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued.  

A review of the Veteran's service treatment reports include a February 1966 entrance examination which reveals a normal psychiatric examination.  On a report of medical history form prepared in conjunction with the examination, the Veteran denied depression or excess worry, frequent trouble sleeping, frequent or terrifying nightmares, and nervous trouble of any sort.  Clinical evaluations in June 1967 and August 1967 revealed normal psychiatric examinations.  The Veteran denied depression or excess worry, frequent trouble sleeping, frequent or terrifying nightmares but endorsed nervous trouble on report of medical history forms prepared in conjunction with the examinations.  The Veteran's December 1968 separation examination revealed a normal psychiatric evaluation.  On a report of medical history form prepared in conjunction with the examination, the Veteran denied depression or excess worry, frequent trouble sleeping, frequent or terrifying nightmares, and nervous trouble of any sort.  A December 1968 Medical Clearance Certificate denotes that the Veteran was free from detectable mental illness, character, behavior, intelligence disorder.  The records do not reflect any complaints, findings, or treatment for any psychiatric disorders. 

VA outpatient treatment reports dated as early as January 2007 reflect that depression and dysthymia were included on a problem list.   

Considering all the evidence of record, the Board has determined that the Veteran does not have an acquired psychiatric disorder related to his active duty service.

The Veteran's service treatment records are void of any diagnosed psychiatric disorder.  The Board therefore finds that a chronic acquired psychiatric disorder is not shown during service.  Moreover, as the earliest post-service medical evidence of an acquired psychiatric disorder is dated in 2007, which is about thirty-nine years after separation from service, continuity of symptomatology has not here been established.  Finally, there is no competent medical evidence to show that the Veteran has an acquired psychiatric disorder that is related to his service. 

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed psychiatric disorder.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of an acquired psychiatric disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Entitlement to an initial compensable rating for a TBI is denied.  

Entitlement to an initial compensable rating for posttraumatic headaches is denied.  

Entitlement to service connection for an acquired psychiatric disability is denied.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim for an increased rating for a left ankle disability can be reached.  

The Veteran was provided a VA examination in May 2015; however, the Board finds this examination to be inadequate.  Specifically, the Court of Appeals for Veterans' Claims (Court) held, in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that the VA examination is adequate.

In sum, the VA examination report of record includes only active range of motion findings and does not include range of motion findings for passive range of motion.  It also does not specify whether these test results are weight-bearing or nonweight-bearing.  As the previous examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, the Veteran should be afforded another VA examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for the appropriate VA examination to determine the current nature and severity of the Veteran's service-connected left ankle disability. 

The examiner should perform all necessary procedures, to include an interview with and physical examination of the Veteran.  Any medically indicated tests should be accomplished, and reported. 

Range of motion testing should be accomplished and reported for the left ankle in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should report functional impairment due to incoordination, weakened movement excess fatigability, pain or flare-ups in terms of additional degrees of limitation of motion for each joint tested.  The examiner is advised that the Veteran is competent to report limitation during flare-ups.

The examiner must review the complete file and indicate in the examination report that this was accomplished.  All opinions must be supported by a complete rationale. 

If the examiner cannot provide any requested opinion without resorting to mere speculation, such should be stated along with a complete explanation for that conclusion.

2.  Then, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


